               Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CITY OF WARREN POLICE AND FIRE                         Civil Action No. 1:20-cv-02031 (JSR)
 RETIREMENT SYSTEM, Individually and
 on Behalf of All Others Similarly Situated,

                            Plaintiff,

 vs.

 WORLD WRESTLING
 ENTERTAINMENT, INC., et al.,

                            Defendants.



                 DECLARATION OF STEPHEN G. TOPETZES IN SUPPORT OF
                         DEFENDANTS’ MOTION TO DISMISS

          I, Stephen G. Topetzes, hereby declare pursuant to 28 U.S.C. § 1746, that the following is

true and correct.

          1.       I am admitted to the Bars of the State of Wisconsin and the District of Columbia,

and I am admitted pro hac vice to this Court for purposes of the above-captioned case.

          2.       I am a member of the law firm of K&L GATES LLP, attorneys for Defendants

World Wrestling Entertainment, Inc. (“WWE” or the “Company”), Vincent K. McMahon, George

A. Barrios, and Michelle D. Wilson (collectively, “Defendants”) in the above-captioned action.

          3.       I submit this Declaration based on my personal knowledge in support of

Defendants’ Motion to Dismiss (the “Motion”).

          4.       Annexed hereto are true and correct copies of the following documents cited in

Defendants’ Motion:




                                                   1
306431911 v1
  Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 2 of 6



Ex. 1   The Declaration of Andrew Warkman, dated May 14, 2020, which was served

        on counsel for Lead Plaintiff Firefighters’ Pension System of the City of Kansas

        City Missouri Trust (“Plaintiff”) on May 26, 2020, without exhibits;

Ex. 2   The Declaration of Carlo Nohra, dated May 14, 2020, which was served on

        counsel for Plaintiff on May 26, 2020;

Ex. 3   Excerpts of the Form 10-K filed by WWE with the Securities and Exchange

        Commission (“SEC”) for the year ended December 31, 2018 (the “2018 10-K”);

Ex. 4   Excerpts of the Form 8-K filed by WWE with the SEC dated February 7, 2019,

        containing a press release titled “WWE Reports Record Results for Fourth

        Quarter and Full Year 2018” (the “4Q18 Release”);

Ex. 5   A transcript of the WWE Fourth Quarter 2018 Earnings Conference Call, held

        on February 7, 2019, as provided by FD (Fair Disclosure) Wire and retrieved

        from Westlaw (the “4Q18 Call Transcript”);

Ex. 6   Excerpts of the presentation that WWE used during the conference call held with

        analysts on February 7, 2019, as available on the WWE investor relations

        website, titled “WWE Q4 and Full Year 2018 Results – February 7, 2019” (the

        “4Q18 Slides”);

Ex. 7   The Form 8-K filed by WWE with the SEC dated April 25, 2019, containing a

        press release titled “WWE Reports First Quarter 2019 Results” (the “1Q19

        Release”);

Ex. 8   A transcript of the WWE First Quarter 2019 Earnings Conference Call, held on

        April 25, 2019, as provided by FD (Fair Disclosure) Wire and retrieved from

        Westlaw (the “1Q19 Call Transcript”);
  Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 3 of 6



Ex. 9    Excerpts of the presentation that WWE used during the conference call held with

         analysts on April 25, 2019, as available on the WWE investor relations website,

         titled “WWE Q1 2019 Results – April 25, 2019” (the “1Q19 Slides”);

Ex. 10   Excerpts of the Form 8-K filed by WWE with the SEC dated July 25, 2019,

         containing a press release titled “WWE Reports Second Quarter 2019 Results”

         (the “2Q19 Release”);

Ex. 11   Excerpts of a transcript of the WWE Second Quarter 2019 Earnings Conference

         Call, held on July 25, 2019, as provided by FD (Fair Disclosure) Wire and

         retrieved from Westlaw (the “2Q19 Call Transcript”);

Ex. 12   Excerpts of the presentation that WWE used during the conference call held with

         analysts on July 25, 2019, as available on the WWE investor relations website,

         titled “WWE Q2 2019 Results – July 25, 2019” (the “2Q19 Slides”);

Ex. 13   Excerpts of the Form 8-K filed by WWE with the SEC dated October 31, 2019,

         containing a press release titled “WWE Reports Third Quarter 2019 Results”

         (the “3Q19 Release”);

Ex. 14   A transcript of the WWE Third Quarter 2019 Earnings Conference Call, held on

         October 31, 2019, as provided by FD (Fair Disclosure) Wire and retrieved from

         Westlaw (the “3Q19 Call Transcript”);

Ex. 15   Excerpts of the presentation that WWE used during the conference call held with

         analysts on October 31, 2019, as available on the WWE investor relations

         website, titled “WWE Q2 2019 Results – October 31, 2019” (the “3Q19 Slides”);
  Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 4 of 6



Ex. 16   Excerpts of the Form 8-K filed by WWE with the SEC dated February 6, 2020,

         containing a press release titled “WWE Reports 2019 Results and 202 Business

         Outlook” (the “4Q19 Release”);

Ex. 17   Excerpts of a transcript of the WWE Fourth Quarter 2019 Earnings Conference

         Call, held on February 6, 2020, as provided by FD (Fair Disclosure) Wire and

         retrieved from Westlaw (the “4Q19 Call Transcript”);

Ex. 18   Excerpts of the presentation that WWE used during the conference call held with

         analysts on February 6, 2020, as available on the WWE investor relations

         website, titled “WWE Q4 and Full Year 2019 Results – February 6, 2020” (the

         “4Q19 Slides”);

Ex. 19   Declaration of Mark Kowal, dated May 13, 2020, which was served on counsel

         for Plaintiff on May 26, 2020;

Ex. 20   A printed copy of the Twitter page for Brad Shepard of ProSportsExtra.com

         (@TheBradShepard), retrieved on March 9, 2020, reflecting postings dated

         November 2, 2019;

Ex. 21   An article from Forbes.com by Alfred Konuwa, titled “WWE Superstars Vent

         on Twitter Amid Saudi Arabia Flight Delays,” dated November 1, 2019, as

         retrieved on June 23, 2020;

Ex. 22   A transcript titled “World Wrestling Entertainment Inc. at UBS Global Media

         and Communications Conference” related to an event held on December 4, 2017,

         as provided by FD (Fair Disclosure) Wire and retrieved from Westlaw;

Ex. 23   A transcript titled “World Wrestling Entertainment Inc. at Morgan Stanley

         Technology, Media and Telecom Conference” related to an event held on
  Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 5 of 6



         February 28, 2018, as provided by FD (Fair Disclosure) Wire and retrieved from

         Westlaw;

Ex. 24   A transcript titled “World Wrestling Entertainment Inc. at UBS Global TMT

         Conference” related to an event held on December 9, 2019, as provided by FD

         (Fair Disclosure) Wire and retrieved from Westlaw;

Ex. 25   A transcript titled “World Wrestling Entertainment Inc. at UBS Global Media

         and Communications Conference,” related to an event held on December 3,

         2018, as provided by FD (Fair Disclosure) Wire and retrieved from Westlaw;

Ex. 26   A transcript titled “World Wrestling Entertainment Inc. Conference Call on

         MultiYear Media Rights Deals with USA Network and Fox Sports,” related to a

         conference call held on June 27, 2018, as provided by FD (Fair Disclosure) Wire

         and retrieved from Westlaw;

Ex. 27   An article from Broadband TV News, titled “OSN to focus on cricket,” dated

         February 13, 2019;

Ex. 28   An article from Inside Satellite TV, titled “OSN slashes sports coverage for

         MENA region,” dated February 12, 2019;

Ex. 29   The Form 8-K filed by WWE with the SEC dated October 25, 2018, containing

         a press release titled “WWE Reports Q3 2018 Results”;

Ex. 30   The Forms 4 filed by George Barrios with the SEC, dated February 28, 2019 and

         July 22, 2019;

Ex. 31   The Form 8-K filed by WWE with the SEC dated March 27, 2019;

Ex. 32   The Form 4 filed by Michelle Wilson with the SEC, dated August 1, 2018;

Ex. 33   The Form 4 filed by Michelle Wilson with the SEC, dated August 7, 2015;
          Case 1:20-cv-02031-JSR Document 60 Filed 06/26/20 Page 6 of 6



        Ex. 34     The Forms 4 filed by Michelle Wilson with the SEC, dated August 19, 2016 and

                   August 22, 2016; and

        Ex. 35     The Form 4 filed by Michelle Wilson with the SEC, dated August 3, 2017.



        I declare under the penalty of perjury under the laws of the United States that the foregoing

is true and correct.

        Executed this 26th day of June, 2020, at Washington, DC.

                                             By:      /s/ Stephen G. Topetzes
                                                      Stephen G. Topetzes
                                                      K&L GATES LLP
                                                      1601 K Street, NW
                                                      Washington, DC 20006
                                                      Phone: (202) 778-9000
                                                      Fax: (202) 778-9100
                                                      stephen.topetzes@klgates.com
